Citation Nr: 1713022	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2014, the Board inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both issues for further development.  In a November 2016 supplemental statement of the case (SSOC), the RO continued to deny benefits sought for both claims. 

The issue of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, that a withdrawal of the issue of entitlement to a TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU by her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a March 29, 2017 Informal Hearing Presentation, the Veteran's representative stated that the Veteran has continued to be employed and has not submitted a claim regarding TDIU.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to a TDIU, is dismissed.


REMAND

The Board finds that the Veteran's claim for an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine warrants further development. 

In its February 2014 remand, the Board requested that the Veteran be scheduled for a new examination with respect to this issue.  A VA examination of the spine was conducted in April 2016.  However, in a March 2017 Informal Hearing Presentation, the Veteran's representative stated that the Veteran had constant incapacitation from her lumber spine pain and that incapacitating episodes were not discussed in the April 2016 examination report.      

Moreover, the Board finds that the April 2016 VA examination is inadequate for rating purposes.  The regulations with regard to rating service-connected joint disorders require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

In light of the above, the Board finds that further VA examination of the lumbar spine is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of her service-connected degenerative disc disease. The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must first record the range of active and passive motion, and in weight-bearing and nonweight-bearing, on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, the examiner must clearly explain why that is so. 

In addition, the examiner is asked to specifically address whether the Veteran has incapacitating episodes due to intervertebral disc syndrome (IVDS) in the last 12 months.  In this context, "incapacitating episodes" means "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) (2016).

The examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.

A thorough neurological examination of the Veteran's low back must be conducted.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disorder.  The examiner must also specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. 

The examiner should also address whether the Veteran has current bowel incontinence and/or erectile dysfunction proximately due to or chronically aggravated by her lumbar spine disability.  Rationale must be provided for the opinion proffered. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


